828 F.2d 10
Gerald Eugene STANO, Petitioner-Appellant,v.Richard L. DUGGER, Respondent-Appellee.
No. 87-3588.
United States Court of Appeals,Eleventh Circuit.
Aug. 25, 1987.

Larry H. Spalding, Capital Collateral Representative, Mark Evan Olive, Chief Asst., Capital Collateral Representative, Lissa J. Gardner, Staff Atty., Capital Collateral Representative, Tallahassee, Fla., for petitioner-appellant.
Robert A. Butterworth, Atty. Gen., Margene A. Roper, Asst. Atty. Gen., Daytona Beach, Fla., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Florida;  Patricia C. Fawsett, Judge.
Prior report:  473 So. 2d 1282 (Fla.1985).
Before FAY, ANDERSON and EDMONDSON, Circuit Judges.

BY THE COURT:

1
The Emergency Motion of Petitioner, Gerald Eugene Stano, for Stay of Execution is GRANTED until 1:00 p.m. Friday, August 28, 1987, unless further extended by the Court.  Oral Argument on petitioner's application for certificate of probable is scheduled for 9:00 a.m. on Friday, August 28, 1987, in Atlanta, Georgia.